08/24/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs July 27, 2022

               STATE OF TENNESSEE v. JOVAN CRAWFORD

                Appeal from the Criminal Court for Morgan County
                   No. 2019-CR-62 Jeffery Hill Wicks, Judge
                     ___________________________________

                           No. E2021-01351-CCA-R3-CD
                       ___________________________________


Following a bench trial, the defendant, Jovan Crawford, was convicted of aggravated
assault, and the trial court imposed a sentence of eight years’ incarceration to be served
consecutively to the defendant’s prior sentences in Shelby County Case Nos. 1308038 and
1501666. On appeal, the defendant contends that his sentence is excessive and that the
trial court erred in imposing consecutive sentences. After reviewing the record and
considering the applicable law, we affirm the judgment of the trial court.

  Tenn. R. App. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT H. MONTGOMERY,
JR. and TIMOTHY L. EASTER, JJ., joined.

Walter Johnson, Lenoir City, Tennessee, for the appellant, Jovan Crawford.

Herbert H. Slatery III, Attorney General and Reporter; Kayleigh Butterfield, Assistant
Attorney General; Russell Johnson, District Attorney General; and Jonathan Edwards,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                             Facts and Procedural History

      This case arises from a September 2019 incident at the Morgan County Correctional
Complex, during which the defendant attacked Joe Eads, a corrections officer. The
defendant subsequently waived his right to a trial by jury, and a bench trial occurred on
June 10, 2021.
        The testimony at trial established that on September 12, 2019, Officer Eads was
assigned to the staff kitchen and dining room. Inmates routinely attempted to “cut through”
the staff dining room in order to evade the metal detectors, and during his shift, Officer
Eads witnessed the defendant attempting to “cut through” the dining room. Although
Officer Eads told the defendant multiple times that he was required to go through the metal
detector, the defendant refused to leave the dining room and “got a little more aggressive
in [his] language.” Officer Eads then requested assistance from his superiors to handle the
situation. Although Officer Eads could not remember what happened next, security
cameras captured footage of the defendant pushing and punching Officer Eads, causing
him to fall to the ground.

        Madisen Proveaux, a registered nurse at the Morgan County Correctional Complex
on the date of the incident, responded to a call for an officer needing medical attention in
the staff dining room. She observed Officer Eads on his back with “a small pool of blood
around his head.” Although Officer Eads was unresponsive when Ms. Proveaux first
arrived, she testified that he made “groan[ing]” or “gurgling” noises as he was being placed
on a stretcher.

       Lieutenant Richard Gardner, an Administrative Lieutenant at the Morgan County
Correctional Complex, also responded to the staff dining room. When Lieutenant Gardner
arrived, Officer Eads was lying on the floor with his eyes open but was not talking or
moving. Lieutenant Gardner spent two to three minutes trying to get Officer Eads to talk
to him while medical staff attended to his needs; however, Officer Eads was not responsive.

       Officer Eads testified that, after requesting assistance from his superiors, the next
thing he remembered was waking up in the ICU at the hospital two days after the attack.
He was in excruciating pain, which he described as “seven to eight out of a ranking of ten.”
His leg was fractured, and the corner of his mouth had to be sewn shut. Following the
incident, Officer Eads suffered from frequent headaches, some of which were so bad that
he was unable to keep his eyes open. He testified at trial that the headaches continue to
occur as frequently as “from every other day to four days a week.” Consequently, Officer
Eads was still under the care of both a neurologist and neuropsychiatrist and had been
unable to return to work at the time of trial.

      At the conclusion of the proof, the trial court found the defendant guilty of
aggravated assault and subsequently imposed a sentence of eight years’ incarceration to be
served consecutively to the defendant’s prior sentences in Shelby County Case Nos.
1308038 and 1501666. This timely appeal followed.


                                         Analysis
                                           -2-
       On appeal, the defendant challenges the trial court’s decisions regarding the length
and manner of service of his sentence. He contends the trial court erred in failing to
consider all relevant mitigation factors. He further asserts the trial court erred in imposing
consecutive sentences. The State submits the trial court properly determined the length of
the defendant’s sentence and imposed consecutive sentences. We agree with the State.

       In determining an appropriate sentence, a trial court must consider the following
factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing
alternatives; (4) the nature and characteristics of the criminal conduct involved; (5)
evidence and information offered by the parties on mitigating and enhancement factors; (6)
any statistical information provided by the administrative office of the courts as to
sentencing practices for similar offenses in Tennessee; (7) any statement the defendant
makes on his own behalf as to sentencing; and (8) the potential for rehabilitation. Tenn.
Code Ann. §§ 40-35-103(5), -113, -114, -210(b). In addition, “[t]he sentence imposed
should be the least severe measure necessary to achieve the purposes for which the sentence
is imposed.” Id. § 40-35-103(4).

       Pursuant to the 2005 amendments, the Sentencing Act abandoned the statutory
presumptive minimum sentence and rendered enhancement factors advisory only. See
Tenn. Code Ann. §§ 40-35-114, -210(c). Although the application of the factors is
advisory, a court shall consider “[e]vidence and information offered by the parties on the
mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-114.” Id. § 40-35-
210(b)(5). The trial court must also place on the record “what enhancement or mitigating
factors were considered, if any, as well as the reasons for the sentence, in order to ensure
fair and consistent sentencing.” Id. § 40-35-210(e).

       When an accused challenges the length and manner of service of a sentence, this
Court reviews the trial court’s sentencing determination under an abuse of discretion
standard accompanied by a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). If a trial court misapplies an enhancing or mitigating factor in passing
sentence, said error will not remove the presumption of reasonableness from its sentencing
determination. Bise, 380 S.W.3d at 709. This Court will uphold the trial court’s sentencing
decision “so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709-10. Moreover, under such circumstances, appellate courts may not disturb the
sentence even if we had preferred a different result. See State v. Carter, 254 S.W.3d 335,
346 (Tenn. 2008). The party challenging the sentence imposed by the trial court has the
burden of establishing that the sentence is erroneous. Tenn. Code Ann. § 40-35-401,
Sentencing Comm’n Cmts.; State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).
                                            -3-
I.     Excessive Sentence

       The defendant contends the trial court erred in imposing an eight-year sentence. The
defendant does not dispute his classification as a Range II offender or claim the trial court
misapplied any enhancement factors in reaching its decision. Instead, he argues the trial
court “failed to properly find and consider all the relevant mitigating factors.” The State
contends the trial court properly determined the length of the defendant’s sentence based
on the application of the enhancement and mitigating factors.

        Here, the trial court applied enhancement factors (1) the defendant has a previous
history of criminal convictions or criminal behavior, in addition to those necessary to
establish the appropriate range; (11) the felony resulted in death or serious bodily injury,
or involved the threat of death or serious bodily injury, to another person, and the defendant
has previously been convicted of a felony that resulted in death or serious bodily injury;
(13) at the time the felony was committed the defendant was incarcerated in a penal
institution on a misdemeanor or felony charge or a misdemeanor or a felony conviction;
and (19) the defendant is convicted of the offense of aggravated assault and the victim was
a correctional officer, and the defendant knew or should have known that the victim was
such an officer or employee. Tenn. Code Ann. § 40-35-114(1), (11), (13), (19). The trial
court also applied mitigating factor (8), the defendant was suffering from a mental or
physical condition that significantly reduced the defendant’s culpability for the offense.
Tenn. Code Ann. § 40-35-113(8). The trial court noted the defendant did not put on any
proof that he had received a diagnosis of a mental or physical condition but stated the court
“did consider [the factor].”

        The defendant asserts that, in addition to factor (8), the trial court should have
applied the catchall mitigating factor (13) and asserts several facts which he claims
supports its application. Tenn. Code Ann. § 40-35-113(13). Specifically, he contends: (1)
he took responsibility for his actions and expressed remorse; (2) he “[pled] not guilty at the
trial but not as to assault;” (3) he apologized to the victim at the sentencing hearing; (4) he
has a supportive family; and (5) he “is also being punished by TDOC for this same
incident” and has been held in maximum security since the assault.

       Although an “expression of remorse may be a solid basis for a successful
rehabilitation, there is no requirement that [remorse automatically be] included among the
mitigating factors set out in the catchall provision of Tenn. Code Ann. § 40-35-113(13).”
State v. Barry Waters Rogers, No. M1999-01358-CCA-R3-CD, 2000 WL 1336488, at *6
(Tenn. Crim. App. Sept. 15, 2000), perm. app. dismissed (Tenn. 2001), appeal denied,
(Tenn. 2001). Moreover, “the mere speaking of remorseful words . . . will not earn the
accused a sentence reduction.” State v. Patricia Spencer, No. W1999-00030-CCA-R3-
                                             -4-
CD, 2000 WL 279696, at *4 (Tenn. Crim. App. Mar. 6, 2000) (citation omitted) (quoting
State v. Williamson, 919 S.W.2d 69, 83 (Tenn. Crim. App. 1995)). The only proof in the
record of the defendant’s remorse were his self-serving statements.

       Regarding the defendant’s remaining points, the trial court specifically considered
the “evidence and information offered by the parties on the mitigating and enhancement
factors” and found “the only one that would possibly be applicable would be number
eight.” Additionally, our supreme court has explained that a trial court’s “misapplication
of an enhancement or mitigating factor does not invalidate the sentence imposed . . . . So
long as there are other reasons consistent with the purposes and principles of sentencing,
as provided by statute, a sentence imposed by the trial court within the appropriate range
should be upheld.” Bise, 380 S.W.3d at 706. Our review of the record indicates the trial
court imposed a sentence within the applicable range after properly considering the
evidence adduced at trial and the sentencing hearing, the presentence report, the principles
of sentencing, the parties’ arguments, the nature and characteristics of the crime, the
potential for rehabilitation, and the evidence of enhancement and mitigating factors. Tenn.
Code Ann. §§ 40-35-103(5), -114, -210(b). The defendant is not entitled to relief on this
issue.

II.    Consecutive Sentencing

       The defendant also claims the trial court erred in imposing consecutive sentences.
Specifically, the defendant contends that, because he is already serving “a lengthy sentence
with a release date of 2027 at the earliest,” imposing consecutive sentences was excessive.
The State contends the defendant has waived this issue for failing to provide any authority
or reasoning. Alternatively, the State contends the trial court properly imposed consecutive
sentences.

       In State v. Pollard, 432 S.W.3d 851 (Tenn. 2013), the Tennessee Supreme Court
expanded its holding in Bise to also apply to decisions by trial courts regarding consecutive
sentencing. Id. at 859. This Court must give “deference to the trial court’s exercise of its
discretionary authority to impose consecutive sentences if it has provided reasons on the
record establishing at least one of the seven grounds listed in Tennessee Code Annotated
section 40-35-115(b).” Id. at 861. “Any one of [the] grounds [listed in section 40-35-
115(b)] is a sufficient basis for the imposition of consecutive sentences.” Id. at 862 (citing
State v. Dickson, 413 S.W.3d 735 (Tenn. 2013)).

       In imposing consecutive sentences, the trial court articulated its reasons, as follows:

              And so, the [c]ourt is going to sentence the defendant to a term of
       eight years in the Tennessee Department of Correction as a range two
                                            -5-
       offender, and that sentence will be served consecutive to his current sentence,
       and that will be pursuant to 40-35-115, and Rule 32 of the Tennessee Rules
       of Criminal Procedure where the defendant was actually serving a sentence
       not yet fully completed and committed a crime during that time.

               And one thing the [c]ourt will note is that it’s – it’s kind of
       troublesome to the [c]ourt that you can be out on parole, or on bail, for a
       charge and commit a crime and it’s [an] automatic mandatory consecutive
       sentence. But if you commit a crime while actually serving a sentence it is
       not. It is discretionary. And under these circumstances, due to the violent
       nature of the assault and that Officer Eads is sitting in the courtroom here
       today, and after two years after this, he’s still unable to go back to work due
       to the injuries that he suffered at the hands of [the defendant].

        As an initial matter, we will address the State’s contention that the defendant waived
this issue for failing to cite authority in his brief. The defendant’s argument regarding this
issue consists of two conclusory statements. He states generally that the trial court’s
imposition of consecutive sentences was “error” and “excessive.” However, neither of
these statements is supported by authority. “Issues which are not supported by argument,
citation to authorities, or appropriate references to the record will be treated as waived in
this court.” Tenn. Ct. Crim. App. R. 10(b). Failure to comply with this basic rule will
ordinarily constitute a waiver of the issue. Id.

        Waiver notwithstanding, while the trial court cited generally to Tennessee Code
Annotated § 40-35-115 and Tennessee Rule of Criminal Procedure 32 and acknowledged
the violent nature of the crime, the trial court did not note which portion of § 40-35-115 it
was relying on in support of consecutive sentences. While Tennessee Rule of Criminal
Procedure 32(c)(2)(A)(i), allows for consecutive sentences when a defendant has unserved
Tennessee sentences, the Rule requires the trial court should consider the statutory criteria
set forth in Tennessee Code Annotated section 40-35-115. State v. Wilkerson, No. 03C01-
9708-CR-00336, 1998 WL 379980, at *5 (Tenn. Crim. App. July 9, 1998). However, as
noted above, the trial court’s ruling does not reference a specific section of § 40-35-115.
Despite the trial’s oversight, this Court may review the defendant’s sentence de novo.
State v. Pollard, 432 S.W.3d 851, 864 (Tenn. 2013).

       Here, the record overwhelmingly supports the imposition of consecutive terms. At
the time of sentencing, the defendant’s criminal history consisted of three felonies and two
misdemeanors. Of those three felonies two were for aggravated assault and one was for
attempted second-degree murder, both of which are crimes of violence. See Tenn. Code
Ann. § 39-17-1301(3). Moreover, as noted by the trial court, the defendant’s actions in the
instant matter were also violent, unprovoked, and directed at a correctional officer.
                                            -6-
Accordingly, we conclude the defendant’s extensive criminal history, as well as the facts
and circumstances of the instant offense, justify the imposition of consecutive terms. The
defendant is not entitled to relief on this issue.

                                       Conclusion

      For the aforementioned reasons, the judgment of the trial court is affirmed.



                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                          -7-